DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to a Request for Continued Examination filed on 10/15/2021.
Claims 8, 11, 13, and 19-20 have been amended.
Claims 9, 14, and 16 have been cancelled. Claims 10, 15, and 17 were cancelled previously.
No new claims have been added.
Claims 8, 11-13, and 18-20 remain pending in the application.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/15/2021 has been entered.
Response to Arguments
Applicant’s arguments, see pages 7-8 and 12, filed 9/16/2021, with respect to the 35 U.S.C. 112(b) rejections of claims 8, 13, and 19-20 have been fully considered and are persuasive in light of Applicant’s amendments to such claims.  The 35 U.S.C. 112(b) rejections of claims 8, 13, and 19-20 have been withdrawn. 
Applicant's arguments filed 10/15/2021 regarding the 35 U.S.C. 112(b) rejections of claims 11-12 and 18 have been fully considered but they are not persuasive. Regarding the 35 U.S.C. 112(b) rejection of claim 11, Applicant argues that a person skilled in the art would understand a UE “assuming” to mean that the UE performs a process, i.e., reception, etc., on the premise of the subject of the “assumption.” Applicant argues that specifically, in the case of claim 11, the process includes that “content, of the broadcast channel, respectively included in the plurality of synchronization signal blocks is common within a specified period.” Applicant also recites an excerpt from TS-36.213-V14.2.0-(2017-03) as providing an example of a UE making an assumption.	The Examiner respectfully disagrees. Claim 11 is rejected because the claims recite only a single action, and such action is an assumption by the processor regarding data in a broadcast channel. Claim 11 does not recite performing any process (such as reception) based on the claimed assumption. The claim is instead directed to a single act of making an assumption, and it is unclear what an “assumption” performed by a processor regarding data is intended to entail. A person having ordinary skill in the art would understand a processor performing only the act of making an assumption regarding data to perform no observable action. An assumption followed by an action based on an assumption is different from an assumption alone. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). With regard to Applicant’s recited excerpt from TS-36.213-V14.2.0-(2017-03), such an excerpt appears to provide information beyond making a single assumption. For instance, such an excerpt appears to state that the UE makes a specific computation based on a specific formula in response to an assumption, whereas claim 11 on recites an assumption with no indication of what such an assumption entails. Claim 11 is thus still indefinite.	Regarding the 35 U.S.C. 112(b) rejection of claims 12 and 18, Applicant argues that a person having ordinary skill in the art would know and appreciate that a synchronization signal block inherently includes a broadcast channel and thus a plurality of synchronization signal blocks thus include a plurality of broadcast channel..
Applicant’s arguments with respect to claim(s) 8, 11-13, and 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-12 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	Regarding claim 11, the claims recite “the processor assumes that content, of the broadcast channel, respectively included in the plurality of synchronization signal blocks is common within a specified period.” The claims thus appear to recite only a single action, and such action is an assumption by the processor regarding data in a broadcast channel. However, it is unclear what an “assumption” performed by a processor regarding data is intended to entail. A person having ordinary skill in the art would understand a processor performing only the act of making an assumption regarding data to perform no observable action. Additionally, claim 8 from which claim 11 depends recites “the first synchronization signal block including a synchronization signal and a broadcast channel.” Claim 8 thus recites “a broadcast channel” that is included specifically in “the first synchronization signal block.” Regarding claims 12 and 18, the claims recite “the receiver receives and combines broadcast channels that are respectively included in the plurality of synchronization signal blocks based on information regarding combined reception of the broadcast channels.” However, claim from which claims 12 and 18 each depend only requires reception of a first synchronization signal block including a broadcast channel. Reception of other synchronization signal blocks and thus other broadcast channels is not previously recited. Claim 18 also depends from claim 11, which also contains antecedent basis problems related to “the broadcast channel” discussed in further detail in the 35 U.S.C. 112(b) rejection of claim 11. It is therefore unclear if reception of some or all of the rest of the plurality of synchronization signal blocks is required, or if the “based on” conditional language may be broadly reasonably interpreted as allowing for a situation where some or all of the rest of the plurality of 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8, 11-13, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (US 2020/0413359, Li hereinafter).	Regarding claims 8, 13, and 20, Li teaches a method, a terminal (Terminal device; Li; Figs. 1 and 13-14; [0050], [0167], [0180]), and a system (Wireless communications network comprising at least a network node and a terminal device; Li; Figs. 1 and 12-14; [0050], [0154], [0167], [0180]) comprising: 	a terminal (Terminal device; Li; Figs. 1 and 13-14; [0050], [0167], [0180]); and (Network node; Li; Figs. 1 and 12-14; [0050], [0154], [0167], [0180]), wherein: 		the terminal comprises: 			a receiver (As can be seen for instance in at least Figs. 13 and 14, the terminal device may be comprised of a receiver; Li; Figs. 13-14; [0168], [0181]) that receives a first synchronization signal block among a plurality of synchronization signal blocks (As can be seen for instance in at least step 1001 of Fig. 10, the terminal device may receive multiple synchronization signal blocks (SSBs). The terminal device may thus be broadly reasonably interpreted as receiving a first synchronization signal block among a plurality of synchronization signal blocks; Li; Fig. 10; [0124]), the first synchronization signal block including a synchronization signal and a broadcast channel (As can be seen in at least paragraph [0005], a synchronization signal (SS) block is defined according to NR standardization as including a primary synchronization signal (PSS), a second synchronization signal (SSS), and a physical broadcast channel (PBCH). The first synchronization signal block may thus be broadly reasonably interpreted as including a synchronization signal and a broadcast channel; Li; [0005]); and 			a processor of the terminal (As can be seen for instance in at least Figs. 13 and 14, the terminal device may be comprised of a processor; Li; Figs. 13-14; [0168], [0181]) that determines, based on information of a frequency offset notified by the broadcast channel of the first synchronization signal block, a control resource set (As can be seen for instance in at least paragraphs [0012] and [0076], each of the multiple SSBs may indicate a frequency location of an indicator of system information through a frequency offset. Such system information may be broadly reasonably interpreted as a control resource set. As can also be seen in at least Figs. 5-6 and their corresponding descriptions, the frequency offset may be included in the physical broadcast channel (PBCH) of the SSB. The broadcast channel of the first synchronization signal block may thus be broadly reasonably interpreted as notifying information of a frequency offset that is used to determine a control resource set; Li; Figs. 5-6; [0012], [0076], [0078]-[0082], [0084]), corresponding to a second synchronization signal block of the plurality of synchronization signal blocks (Because the system information (i.e., the claimed control resource set) such as that depicted in Figs. 5-6 corresponds to each of the plurality of synchronization signal blocks, such a control resource set may be broadly reasonably interpreted as corresponding to a second synchronization signal block of the plurality of synchronization signal blocks; Li; Figs. 5-6; [0012], [0076], [0078]-[0082], [0084]), for receiving system information (As was also discussed previously, the system information is being broadly reasonably interpreted as the control resource set. Such a control resource set comprising system information may thus be broadly reasonably interpreted as being “for receiving system information.” The Examiner would also like to note that such “for receiving system information” language appears to be directed to an intended use of such information and does not actually require that the claims perform reception of such system information (even though Li does provide such teachings); Li; Figs. 5-6; [0012], [0076], [0078]-[0082], [0084]), and 		the base station comprises: 			a processor (As can be seen for instance in at least Figs. 12 and 14, the network device may be comprised of a processor; Li; Figs. 13-14; [0159], [0181]) that generates the information ; and 			a transmitter (As can be seen for instance in at least Figs. 13 and 14, the terminal device may be comprised of a transmitter; Li; Figs. 13-14; [0154], [0181]) that transmits the first synchronization signal block (As can be seen for instance in at least step 201 of Fig. 2 and step 1001 of Fig. 10, the network device may broadcast multiple synchronization signal blocks (SSBs). The network device may thus be broadly reasonably interpreted as transmitting the first synchronization signal block; Li; Figs. 2 and 10; [0054], [0114], [0124]),	wherein the control resource set refers to a set of candidate resources for monitoring a (As can be seen in at least paragraphs [0063] and [0073], the indicator of system information may indicate a physical downlink control channel (PDCCH). The terminal device may be broadly reasonably interpreted as monitoring such resources (i.e., a set of candidate resources) based on the received indicator of system information. The system information (i.e., the control resource set) may thus be broadly reasonably interpreted as referring to a set of candidate resources for monitoring a downlink control channel. The Examiner would also like to note that such “for monitoring a downlink control channel” language appears to be directed to an intended use of such information and does not actually require that the claims perform such monitoring of a downlink control channel (even though Li does provide such teachings); Li; Figs. 5-6; [0063], [0073], [0076], [0078]-[0082], [0084]).	Regarding claim 11, Li teaches the limitations of claim 8.	Li further teaches the processor assumes that content of the broadcast channel, respectively included in a plurality of synchronization blocks, is the same within a specified period (As was also discussed in the 35 U.S.C. 112(b) rejection above, claim 11 recites only a single assumption and it is unclear whether such an assumption requires that any actual action be performed. However, as can be seen for instance in at least paragraphs [0081]-[0082], different SSBs in different frequency location may indicate the frequency location of the indicator of system information through a same frequency offset. As was discussed previously with regard to the independent claims, such a frequency offset may be included in the broadcast channel. Because the content of the broadcast channel of each SSB may be broadly reasonably interpreted as being the same, the processor may be broadly reasonably interpreted as assuming that content of the broadcast channel, respectively included in a plurality of synchronization blocks, is the same within a specified period; Li; Figs. 5-6; [0076], [0078]-[0082], [0084]).	Regarding claims 12 and 18, Li teaches the limitations of claims 8 and 11 respectively.(The terminal device may combine decoded information of the received multiple SSBs when the decoded information has the same reference frequency (i.e., based on information regarding combined reception). Because each SSB may be comprised of a broadcast channel, the terminal device may thus be broadly reasonably interpreted as receiving and combining broadcast channels that are respectively included in the plurality of synchronization signal blocks based on information regarding combined reception of the broadcast channels; Li; Figs. 5-6; [0019], [0087], [0138]).	Regarding claim 19, Li teaches a base station (Network node; Li; Figs. 1 and 12-14; [0050], [0154], [0167], [0180]) comprising: 	a processor (As can be seen for instance in at least Figs. 12 and 14, the network device may be comprised of a processor; Li; Figs. 13-14; [0159], [0181]) that generates information regarding a control resource set (As can be seen for instance in at least paragraphs [0012] and [0076], each of the multiple SSBs may indicate a frequency location of an indicator of system information through a frequency offset. Such system information may be broadly reasonably interpreted as a control resource set, and thus the indication of the frequency location of such information may be broadly reasonably interpreted as information regarding a control resource set. The network node transmitting such SSBs may thus be broadly reasonably interpreted as generating such information regarding a control resource set; Li; Figs. 5-6; [0012], [0076], [0078]-[0082], [0084]), corresponding to a second synchronization signal block (Because the system information (i.e., the claimed control resource set) such as that depicted in Figs. 5-6 corresponds to each of the plurality of synchronization signal blocks, such a control resource set may be broadly reasonably interpreted as corresponding to a second synchronization signal block of the plurality of synchronization signal blocks; Li; Figs. 5-6; [0012], [0076], [0078]-[0082], [0084]), for receiving system information (As was also discussed previously, the system information is being broadly reasonably interpreted as the control resource set. The information regarding a control resource set may thus be broadly reasonably interpreted as being “for receiving system information.” The Examiner would also like to note that such “for receiving system information” language appears to be directed to an intended use of such information and does not actually require that the claims perform reception of such system information (even though Li does provide such teachings); Li; Figs. 5-6; [0012], [0076], [0078]-[0082], [0084]); and 	a transmitter (As can be seen for instance in at least Figs. 13 and 14, the terminal device may be comprised of a transmitter; Li; Figs. 13-14; [0154], [0181]) that transmits a first synchronization signal block including a synchronization signal and a broadcast channel (As can be seen for instance in at least step 201 of Fig. 2 and step 1001 of Fig. 10, the network device may broadcast multiple synchronization signal blocks (SSBs). The network device may thus be broadly reasonably interpreted as transmitting a first synchronization signal block. As can be seen in at least paragraph [0005], a synchronization signal (SS) block is defined according to NR standardization as including a primary synchronization signal (PSS), a second synchronization signal (SSS), and a physical broadcast channel (PBCH). The first synchronization signal block may thus be broadly reasonably interpreted as including a synchronization signal and a broadcast channel; Li; Figs. 2 and 10; [0005], [0054], [0114], [0124]), the broadcast channel including the information (As can also be seen in at least Figs. 5-6 and their corresponding descriptions, the frequency offset may be included in the physical broadcast channel (PBCH) of the SSB. The broadcast channel of the first synchronization signal block may thus be broadly reasonably interpreted as including the frequency offset (i.e., the information regarding a control resource set); Li; Figs. 5-6; [0012], [0076], [0078]-[0082], [0084]),	wherein the control resource set refers to a set of candidate resources for monitoring a downlink control channel (As can be seen in at least paragraphs [0063] and [0073], the indicator of system information may indicate a physical downlink control channel (PDCCH). The terminal device may be broadly reasonably interpreted as monitoring such resources (i.e., a set of candidate resources) based on the received indicator of system information. The system information (i.e., the control resource set) may thus be broadly reasonably interpreted as referring to a set of candidate resources for monitoring a downlink control channel. The Examiner would also like to note that such “for monitoring a downlink control channel” language appears to be directed to an intended use of such information and does not actually require that the claims perform such monitoring of a downlink control channel (even though Li does provide such teachings); Li; Figs. 5-6; [0063], [0073], [0076], [0078]-[0082], [0084]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A MYERS whose telephone number is (571)272-0997.  The examiner can normally be reached on Monday - Friday 10:30am to 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ERIC MYERS/Primary Examiner, Art Unit 2474